Title: Dabney Carr to Thomas Jefferson, 9 August 1815
From: Carr, Dabney (1773–1837) (TJ’s nephew)
To: Jefferson, Thomas


          My Dear Sir, Winchester. Augt 9th 1815
          I recd by the last mail your letter of July 30th. The notice now, seems to be perfectly correct—The Deposition shall be taken agreeably to it, & forwarded to you—you were certainly right to leave nothing to Michies honesty—
          with respect to the $60. I knew I could get it, at any time; & never finding myself particularly in want of it, did not think it worth while to mention it.
          We, of the republican school in this quarter, are like you, praying for the success of France—hers is certainly the cause of self: Government, & ought to interest every American. but alas! we have too many among us, all whose sympatihies, are on the other side. There has I see been a great battle fought—Ld Wellington claims the victory, but I question much whether we shall not find, that he has sustained a defeat—the slaughter of Officers is unexampled.
          I expect I shall be in Albemarle towards the latter part of this month, or early in Sep; at which time I promise myself the pleasure of seeing you.—
          Believe me with the truest respect, & affection yrs &cD Carr
        